Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting over claims 1-39 of U.S. Patent No. 10,490,028 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 1 of US 10,490,028 recites to, “A computer-implemented method of conducting a box pool marketplace having at least one processor in communication with one or more user input devices comprising the steps of:
	creating one or more box pools with boxes for one or more events that are created by the processor and communicated to the one or more user input devices…”
at a predetermined first time… the created one or more box pool grids to users to purchase one or more boxes…”
	“receiving by the processor from the one or more user input devices purchases by the users of the one or more boxes…”
	“opening … user access to the box pool grid of purchased boxes … at a predetermined third time …”
	“receiving and processing by the processor of transaction activity between users …”
	“effectuating by the processor of user transactions...”
	“reconciling and transmitting net gains and net losses of user transactions … to the users”
	and wherein claim 3 specifies that the first time is “during the event”, claims 4-5 specify that the third time is “before the start of the event,” or “during the event,” and claim 6 specifies that, “the transaction activity between users in the box pool marketplace occurs during the event,”. Additionally, claim 1 states that a “closing” step occurs at the second time after the “receiving” step occurs, which teaches that the “receiving” step also occurs at least before the start of the event. 
	Claim 18 of the patent similarly claims common subject matter with instant claim 15 and wherein dependent claims 20-23 of the patent specifies the activities occurring at least before and during the event, and claim 28 of the patent claims common subject matter with instant claim 23 and wherein dependent claims 29 and 31-32 of the patent defines that the timing of the events can be before or after the event.
. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12, 15, 20, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210815 to Holt et al. in view of the NPL reference of “Five Ways to reinvigorate your Super Bowl Office Betting Pool” (hereinafter referred to as NPL 1).
Re claim 1, Holt teaches a computer-implemented method of conducting a box pool marketplace (Abstract, Figs. 3-4, 16-17) having at least one processor in communication with one or more user input devices (Fig. 1, No. 102, 106) comprising the steps of: 
creating one or more box pools with boxes for one or more events that are created by the processor and communicated to the one or more user input devices; (Figs. 4, Fig. 10, Fig. 
communicating from the processor to the one or more user input devices the created one or more box pool grids to users to purchase one or more before or during said one or more events; [0022] describes that, “One embodiment of the invention may comprise an electronic betting unit or web based application that offers a variety of sporting events where a player can choose to initiate a wager based on the score of the event at predetermined periods. The player can choose the event, the betting limit, the frequency of opportunities to win, and how many number combinations (boxes) they want to wager on. This allows a player to directly control the volatility of their wagering experience. This enables a player to participate in this wagering activity regardless of how many other participants are playing and allows participation on the sporting event that the players chooses.” 
[0025] also describes that, “A menu may direct the player to select one or more of the event (e.g., direct the player to select one or more of the event (e.g., sporting event), type of wagering structure, and amount of wager and the player will receive a betting voucher with relevant information about the wager. The computer may randomly select the numbers for each of the contests participants. Options may include a visual display of a ten by ten grid where the player can choose which box or boxes they will wager on and each column and row will be randomly selected a number.”
[0026] describes that, “In one example embodiment the game, the players will have the ability to select one game at a time to initiate a wager. In another embodiment of the game, players can link multiple games together and will select one box. Each game will be randomly 
[0042] describes that, “Referring now to FIG. 2, in some embodiments, user interface 300 may present the user or player with a view 310 in step S402 including, e.g., event information such as a list of events 312 that are available for betting, as shown in FIG. 3. The view 310 may be presented, e.g., in response to a user or player activating the application or opening a web page to access the application using a user device 100. For example, the event server 200 may receive the request to activate the application or open the web page and may transmit user interface 300 and/or view 310 including list of events 312 to user device 100 for output to display 112.”
Regarding the amended limitation of receiving box purchases “before or during said one or more events,” [0057] describes that “there may be some betting window that ends before the intermediate or final outcome is determined (e.g., one minute before the end of an intermediate or final portion of the game, one minute before the start of a game or an intermediate portion of the game, etc.”)
receiving by the processor from the one or more user input devices purchases by users of the one or more boxes before or during said one or more events; (Fig. 4 No’s 340, 342, Figs. 14-16 diagram two selected boxes indicated by check marks each tied to $5 wagers selected responsive to player operation of the input device. See also Fig. 2, Receive box activation? 408, Receive confirmation of bets 410

[0045] describes that, “Once an event 313 has been selected, event server 200 may transmit a view 320 to user device 100 in step S406. The view 320 may comprise a bet matrix 322 comprising a plurality of matrix elements, wherein each matrix element corresponds to one element from a first set and one element from a second set. For example, bet matrix may comprise at least one row 324 and at least one column 326, e.g., as shown in FIG. 4. In some embodiments, view 320 may be included in the application stored on user device 100 without requiring additional transmission from event server 200. The intersection of each row 324 and column 326 forms a box 328 (or matrix of rows and columns). The bet matrix 322 may, for example, comprise a grid having perpendicular rows 324 and columns 326. Other orientations of the rows 324 and columns 326 are also contemplated without departing from the scope of the present disclosure. For example, rows 324 and columns 326 may be oriented at any other angle to one another so long as rows 324 and columns 326 intersect to form boxes 328 without departing from the scope of the present disclosure. It should be appreciated that in some embodiments, bet matrix may not comprise a rectangular array of rows and columns, and that other embodiments comprising a plurality of selectable items wherein, like a coordinate pair, each item corresponds to (1) an element of a first set (e.g., first coordinate).”
Regarding the amended limitation of receiving box purchases “before or during said one or more events,” [0057] describes that “there may be some betting window that ends before 
opening user access to the box pool grid of purchased boxes before or during said one or more events ([0057] describes that “there may be some betting window that ends before the intermediate or final outcome is determined (e.g., one minute before the end of an intermediate or final portion of the game, one minute before the start of a game or an intermediate portion of the game, etc.” Providing a betting window enabling users to place box wager bets before an event starts or before an intermediate or final outcome of an event is determined teaches the limitation of opening user access to the box pool grid of purchased boxes before or during said one or more events. Additionally, [0090] describes that, “In some embodiments, users may configure and place more bets after the matrix row and column values are displayed.”)
effectuating by the processor of user transactions before or during said one or more events ([0058] describes the event server 200 confirming a bet and presenting the player with a summary of the current bets that have been placed by the user for each intermediate and final outcome. A user bet meets the limitation of a transaction. Refer additionally to Fig. 2, Receive box activation 408, Receive confirmation of Bets, Transmit Summary ticket 416.)
reconciling and transmitting net gains and net losses of user transactions to the users before, during or after said one or more events (Fig. 2, step 418 identifies that the program checks for “Winning boxes?” If the decision is ‘Yes’, appropriate tier one, tier two, tier three, tier four, or jackpot level notifications are provided to the corresponding user. Also refer to 
Although Holt teaches the same computer-implemented box pool inventive concept substantially as claimed, including that Holt may enable box pool wagers to continue during some additional predefined time periods in [0057], Holt does not contemplate enabling users to sell or trade owned boxes amongst themselves and thus lacks a disclosure of receiving transaction activity between users before, during, or after said one or more events. 
NPL 1 is a prior art reference in the same art of multiplayer sports box pool games that teaches rule variations and improvements including opening up a time period after players have purchased squares but before the sporting event has begun wherein players are allowed to buy/sell/trade squares – see P. 2 of the NPL reference which states that, “After all of the numbers are drawn, why not allow participants to broker deals before the game starts to trade squares. If you drew the AFC-7, NFC-7 square you probably feel like your chances are pretty 
Re claims 7, 20, 24, see P. 2 of NPL1.
Re claims 8, 10-11, these claims recites a duplication of parts of the invention of claim 1, which is not of patentable significance, see MPEP 2144304 citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) which determined that a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”

Re claim 15, see the rejection of claim 1 above, wherein the time period enumerated as a ‘third time’ in claim 1 corresponds to the time period enumerated as a ‘second time’ in claim 15. 
Re claim 23, see the rejection of claim 1 above, wherein Holt discloses that the computer-implemented method of his invention comprises a system control server having memory and instructions that enable the invention of the disclosure, see [0031], [0033], [0034].
Re claim 26, see the rejection of claim 1 above, wherein the computer(s) used to enable the invention of Holt in view of NPL1 can be kiosks, see additionally Holt [0031].
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
With regard to double patenting, the Examiner does not find that the amendments entered 03/17/2021 overcome the obviousness type double patenting rejection. The amendments can be characterized as broadening the independent claims by deleting certain subject matter and moving the dependent limitations of cancelled claims 2-5 into independent claim 1, moving the dependent limitations of cancelled claims 16-19 into independent claim 15, and moving the dependent limitations of cancelled claims 27-30 into independent claim 26. Neither of these types of changes renders the instant claims nonobvious over the patent because the patent claims, considered as a whole still claim common subject matter with the instant claims that, if allowed, would improperly extend the “right to exclude” already granted in the patent. Considering instant claim 1, which now recites that the “communicating” step 
With regard to the discussion of the prior art, the arguments generally list the entirety of the instant claim limitations and allege that the references do not teach these limitations without pointing out in any detail wherein any particular citations of the prior art references fail to meet specific claim limitations. The only specific criticism of the prior art provided is that on P. 11, it is argued that since NPL1 teaches real-world human box pool wagering interactions involving trading boxes before the start of a game, NPL1 would not contemplate or imagine the claimed "box pool marketplace" because NPL1 is a non-digital embodiment of such a concept. The Examiner respectfully notes that the Non-Final Rejection did not rely on the NPL1 reference to teach an electronic box pool wagering environment but rather relied on Holt for this teaching. NPL1 was only relied on to teach that the concept of enabling users to sell or trade purchased box pools was known in the art of box pool wagering. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Additionally, the test for obviousness is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, one having ordinary skill in the art would have readily appreciated that Holt’s electronic, networked box wagering interface, which provides accounting functions for wagers and winnings and which admittedly includes the ability to enable players to place additional wagers during predefined time periods ([0057]), would have been compatible with and ready for improvement by NPL 1’s teaching of enabling box wager transactions among users. Likewise, one having ordinary skill in the art would have readily appreciated that NPL 1’s teaching of certain methods of conducting box transactions among user would have been readily applicable to an electronic box wagering interface and method without causing any unexpected results because modernizing existing game rules for use on modern computing platforms has long been a driving force for advancement in the art of gaming. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.